Citation Nr: 1100494	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-07 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for lobectomy, right middle 
and lower lobes and bronchiectasis, right upper lobe, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to December 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which continued a 40 percent evaluation for 
the service-connected lobectomy, right middle and lower lobes and 
bronchiectasis.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Pulmonary function testing (PFT) shows that the Veteran has 
forced expiratory volume in one second (FEV-1) that is 121 
percent of the predicted value and FEV-1/forced vital capacity 
(FVC) that is 78 percent; the right middle and lower lobe 
lobectomy is not manifested by incapacitating episodes or almost 
continuous usage of antibiotics for cough with purulent sputum; 
there is no evidence of anorexia, weight loss or frank 
hemoptysis; DLCO has not been measured because an examiner found 
other test results to be sufficient.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lobectomy, 
right middle and lower lobes and bronchiectasis, right upper lobe 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6600, 6601, 6844 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by evidence 
of a disability's impact on daily life and that VA provide notice 
with regard to potential diagnostic code criteria (element 2).  
Vazquez-Flores v. Shinseki, No. 08- 7150 (Fed. Cir. Sep. 4, 
2009).
In an August 2007 letter, issued prior to the initial 
adjudication of the claim, and in a September 2008 letter, the RO 
or AMC notified the Veteran of the evidence needed to 
substantiate his claim for an increased rating.  The letters told 
the Veteran that he could substantiate the claim with evidence 
that the disability had worsened.  They satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, and the surviving 
elements of Vazquez-Flores notice, including the disability-
rating and effective-date elements of the claims, by the August 
2007 and September 2008 letters.

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
VA's notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

There was a timing deficiency in that the September 2008 letter 
was sent after the initial adjudication of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing 
deficiency was cured by readjudication of the claim in 
supplemental statements of the case issued in February 2009 and 
April 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  
Additionally, the Veteran was provided proper VA examinations in 
September 2007 and March 2010 for his lung disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Bronchiectasis is evaluated under Diagnostic Code (DC) 6601.  
Under this DC, a 10 percent rating is warranted for symptoms of 
an intermittent productive cough with acute infection requiring a 
course of antibiotics at least twice a year.  A 30 percent rating 
is warranted for incapacitating episodes of infection of two to 
four weeks total duration per year, or; daily productive cough 
with sputum that is at times purulent or blood-tinged and that 
requires prolonged (lasting four to six weeks) antibiotic usage 
more than twice a year.  A 60 percent rating is warranted for 
incapacitating episodes of infection of four to six week total 
duration per year, or; near constant findings of cough with 
purulent sputum associated with anorexia, weight loss, and frank 
hemoptysis and requiring antibiotic use almost continuously.  
Incapacitating episodes are defined as episodes requiring bed 
rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6601.

DC 6601 also provides that bronchiectasis may be rated according 
to pulmonary impairment, as for chronic bronchitis, under DC 
6600.  The rating criteria under Diagnostic Code 6600 are the 
same criteria found under Diagnostic Code 6844.  

Diagnostic Code 6844 provides for evaluations pursuant to the 
General Rating Formula for Restrictive Lung Disease.  The General 
Rating Formula assigns a 10 percent disability rating when there 
is FEV-1 (Forced Expiratory Volume) of 71- to 80- percent 
predicted, or; FEV-1/FVC (Forced Vital Capacity) of 71 to 80 
percent, or; DLCO (SB) (Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method) 66-to 80-percent predicted.  
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65- percent predicted, is rated 30 
percent disabling.  A 60 percent rating is warranted if FEV-1 is 
40 to 55 percent of predicted value, FEV-1/FVC is 40 to 55 
percent, DLCO (SB) is 40 to 55 percent predicted, or if maximum 
oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  FEV-1 less than 40 percent of predicted value, or; FEV-
1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; requires outpatient oxygen therapy, is rated 100 percent 
disabling.  38 C.F.R. § 4.97, Diagnostic Code 6844 (2010).

If the DLCO (Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method) test is not of record, the 
disability is evaluated based on alternative criteria as long as 
the examiner states why the test would not be useful or valid in 
a particular case.  38 C.F.R. § 4.96(d)(2) (2010) (effective for 
claims received on or after October 6, 2006).

VA regulation requires use of post-bronchodilator studies when 
PFTs are done for disability evaluation purposes, except when the 
results of pre-bronchodilator PFTs are normal, or when the 
examiner determines that post-bronchodilator studies should not 
be done and states why.  38 C.F.R. § 4.96(d)(4) (2010) (effective 
for claims received on or after October 6, 2006).


Analysis

The Veteran was originally granted service connection and 
assigned separate ratings for lobectomy of the right middle and 
lower lobes and bronchiectasis.  His ratings were eventually 
combined and his rating fluctuated between 60 and 40 percent 
until June 10, 1950 when the rating was reduced to the current 40 
percent.  The reduction was upheld in a November 1950, Board 
decision.  The 40 percent evaluation was based on a 10 percent 
rating for bronchiectasis of the right upper lobe and a 30 
percent rating for the right lower lobectomy.  These ratings were 
assigned under former Diagnostic Codes 6816 and 6811 
respectively.  The 40 percent rating has been in effect for more 
than 20 years and therefore, it is protected.  38 C.F.R. § 3.952

Outpatient treatment records from the VA Medical Center in 
Hampton, Virginia dated from May 2005 to June 2007 show that the 
Veteran was seen approximately every six months for 
bronchiectasis.  In May 2005 and January 2006, the Veteran was 
seen for what were described as routine visits.  He reported that 
he had experienced a few flares with coughing and dyspnea over 
the winter, which he treated successfully and had aborted with 
doxycycline.  In August 2006, he reported that he had needed to 
use doxycycline once since his previous visit, but that his 
breathing was worse.  He reported a chronic cough in February 
2007.

In March 2007, the Veteran, through his representative, filed a 
claim for an increased rating.  In an August 2010 appeal pre-
certification review, the representative acknowledged that the 
date of the Veteran's claim was in March 2007, hence earlier 
dated VA outpatient treatment records are not deemed claims for 
increase.

The Veteran was afforded a VA examination in response to his 
claim in September 2007.  At that time, he reported continuing 
symptoms of productive cough with shortness of breath, but denied 
any acute exacerbating symptoms.  He also reported that seasonal 
activity was limited due to exacerbation.  

Examination of the skin revealed three scars, which were leveled 
without tenderness to palpation, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hyperpigmentation, hypopigmentation, abnormal texture or 
decreased range of motion.  

Examination of the lungs revealed inspiratory mild wheezing 
without other findings.  

Pulmonary function tests revealed FEV-1 of 84 percent predicted 
and FEV-1/FVC of 73 percent.

The examiner's diagnosis was lobectomy of the right middle and 
lower lobe and bronchiectasis of the right upper lobe.

Outpatient treatment records from the Hampton VA dated from May 
2008 to June 2008 show that the Veteran complained of a chronic 
cough with sputum and reported having to take his doxycycline 
once since the previous March.  In May 2008, PFT results showed 
FEV-1 of 62 percent predicted and FVC of 70 percent predicted.  

During a VA pulmonary consultation in July 2008, the Veteran 
complained of a chronic cough that was productive of yellow-white 
sputum, which had been present for years and had not changed 
substantially.  He also reported that occasionally he would get a 
low-grade fever or evidence of congestion which he treated with a 
course of doxycycline, but he indicated that he did not need it 
often during the summer.  He also reported that he was given a 
Combivent inhaler which he used 1-2 times per day and which 
helped his cough a little.  He indicated that he could walk up a 
couple flights of stairs, but also that he experienced shortness 
of breath when working in his garden or playing with his 
grandchildren.  He reported that overall, he felt relatively 
comfortable with his respiratory status.  

The examiner's impression was bronchiectasis, which he noted had 
been present the Veteran's entire life, and would be present for 
the remainder of his life.  He also noted that the Veteran would 
always have a cough which would most likely be productive, and 
that he could even have occasional episodes of hemoptysis and 
that he would be prone to recurrent infections, which would 
generally respond to doxycycline.  

The examiner also noted that the Veteran's chest X-ray and CT 
scan would likely change slightly from film to film due to the 
presence of mucus, scarring and inflation, but without clinical 
signs of infection, "it did not need to be pursued".  He 
advised the Veteran to continue using Combivent 2-3 times a day, 
as needed, and to continue antibiotic use as he had been doing.  

During his most recent VA examination in March 2010, the Veteran 
complained of a cough with purulent sputum while working in the 
yard, and shortness of breath after walking 3.5 city blocks.  He 
denied loss of appetite, hemoptysis, daily cough with blood-
tinged sputum and orthopnea.  He also denied asthma attacks and 
indicated that he did not contract infection easily from his 
respiratory condition.  He had received a ten-day dose of 
antibiotics for his condition with a good response and no side 
effects.  He was also taking doxycycline for lung infection.

Examination of the skin revealed a linear diagonal scar on the 
trunk that wrapped from the anterior to the posterior located on 
the right flank.  The scar was not painful on examination; there 
was no skin breakdown; and the scar was superficial with no 
underlying tissue damage.  Inflammation and edema were absent; 
there was no keloid formation; and the scar was not disfiguring 
and did not cause limitation of motion or limitation of function.

Lung examination was abnormal, with findings of absent breath 
sounds in the right and middle lower lobes.

Results from the PFT test show that the Veteran provided a good 
effort.  The examiner noted that the post-bronchodilator test was 
not performed because the pre-bronchodilator test was within 
normal limits.  There was no discrepancy between the PFT findings 
and the clinical examination.  FEV-1 was 121 percent of predicted 
and ration of FEV-1/FVC was 78.  DLCO testing was not undertaken 
because the examiner concluded that the other findings were 
sufficient to evaluate the disability.

The diagnosis was bronchiectasis and he noted that there were no 
complications such as cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension or chronic respiratory 
failure with carbon dioxide retention.

As noted above, in order for the Veteran to receive a higher 
rating under Diagnostic Code 6601, there would have to be 
evidence of incapacitating episodes of infection for four to six 
weeks, or near constant findings of cough with purulent sputum 
associated with anorexia, weight loss and frank hemoptysis and 
requiring antibiotic usage almost continuously.

The medical evidence of record shows that the Veteran has 
reported episodes of infection, but these were not incapacitating 
inasmuch as they were controlled or aborted with medication.  The 
Board also notes that although the Veteran has reported 
productive cough or a cough with sputum on several occasions 
during outpatient treatment on examination, there is no evidence 
of anorexia, weight loss or frank hemoptysis associated with the 
cough (although the potential for hemoptysis was acknowledged on 
examination).  

In fact on examination in March 2010, the Veteran was noted to 
have gained 50 pounds over the past 65 years, and he denied 
hemoptysis.  Furthermore, although the Veteran has reported 
occasional courses of antibiotic treatment for flare-ups during 
VA outpatient treatment, the evidence does not show that he has 
required almost constant antibiotic usage.  At most, the record 
shows that the Veteran has intermittent productive cough 
requiring a short course of antibiotics once or twice a year.  
Accordingly, the Board finds that a rating in excess of 40 
percent is not warranted under Diagnostic Code 6601.

A higher rating under Diagnostic Code 6844 or 6600 is also not 
warranted, as PFT test results during the appeal period have not 
shown FEV1 of 40 to 55 percent predicted or FEV1/FVC of 40 to 55 
percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min.  PFT results in 
September 2007 equated to a ten percent disability rating.  

PFT results in May 2008 showed reduced FEV-1 of 62 percent 
predicted and reduced FVC of 70 percent predicted.  However, 
these findings would still only warrant a 30 percent under 
Diagnostic Codes 6844 and 6600.  And finally, post-bronchodilator 
PFT results in March 2010 were not reported as the results of 
pre-bronchodilator PFTs were normal.

Although the Veteran has been noted on examination to have 
postoperative scars associated with his service-connected 
lobectomy, as the scars have not been shown during the period on 
appeal to be unstable or painful; deep and covering an area of at 
least 6 square inches, but less than 12 square inches; or 
superficial and covering an area of 144 square inches or greater; 
a separate rating under Diagnostic Codes 7800-7805 is also not 
warranted.  The Board also notes that, effective October 23, 
2008, the Schedule for rating criteria that addresses the 
evaluation of scars was revised.  See 73 Fed. Reg. 54,708 (Oct. 
23, 2008) (to be codified at 38 C.F.R. pt. 4).

These new criteria apply to applications for benefits received on 
or after October 23, 2008, or upon request from a Veteran who was 
rated under the applicable criteria before this date.  Id.  The 
Veteran's claim was received prior to this date and the Board has 
not received a request from the Veteran or his attorney to be 
rated under the revised criteria.  Hence, those rating criteria 
do not need to be addressed at this time.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by 
symptomatology contemplated by the rating criteria-respiratory 
infections, occasionally impaired pulmonary function, and 
fatigue.  Hence, referral for consideration of an extraschedular 
rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all claims for an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2010).  

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected 
disability has caused unemployability.  The September 2007 VA 
examination report indicates that the Veteran was retired and the 
Veteran has not claimed that he retired due to his service-
connected disability.  As there has been no allegation or 
evidence of unemployability attributable to the service connected 
disability, the Board finds that further consideration of 
entitlement to TDIU is not required.


ORDER

An increased rating for lobectomy, right middle and lower lobes 
and bronchiectasis, right upper lobe is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


